DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 2/14/2022 in which claims 1 and 11 have been amended.
      Claims 1-20 are pending for examination.

Allowable Subject Matter
    Claims 1-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “control the memory device to perform a read operation on the second memory block by sequentially applying a plurality of read voltages according to the searched read voltage application order, wherein the problem-causing operation is a program operation or an erase operation, wherein the controller controls, in response to the read command immediately after the problem-causing operation, the memory 
          Regarding claims 2-10, the claims have been found allowable due to their dependencies to claim 1 above. 

	 Regarding independent claim 11, the prior art does not teach or suggest the claimed invention having “wherein the problem-causing operation is a program operation or an erase operation, wherein the performing of the read operation includes:
performing, in response to the read command immediately after the problem-causing operation, a first read operation on the second memory block based on a secondary set of the plurality of read voltages; and performing, in response to the read command immediately after a successful read operation set including the first read operation on the second memory block, a second read operation on the second memory block based on a primary set of the plurality of read voltages”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 12-19, the claims have been found allowable due to their dependencies to claim 11 above. 

	Regarding independent claim 20, the prior art does not teach or suggest the claimed invention having “controlling a memory device to perform a program operation or an erase operation on a first block; controlling, in response to a command 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827    

/HOAI V HO/Primary Examiner, Art Unit 2827